Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00503-CR

                                           IN RE Juan GARCIA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 7, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Juan Garcia filed this pro se petition for writ of mandamus on July 29, 2013,

complaining of the trial court’s denial of his motion to suppress evidence in his criminal case.

Relator has been appointed trial counsel to represent him in connection with the criminal charges

pending against him. We conclude that any original proceeding on the issue presented should be

presented by relator’s trial counsel. Relator is not entitled to hybrid representation. See Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation

means relator’s pro se mandamus petition will be treated as presenting nothing for this court’s

review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.]




1
  This proceeding arises out of Cause No. 2012CR1531, styled The State of Texas v. Juan Carlos Garcia, pending in
the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen, Jr. presiding.
                                                                                   04-13-00503-CR


1994, orig. proceeding). Accordingly, relator’s petition for writ of mandamus is denied. See TEX.

R. APP. P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52.

Therefore, relator’s motion for leave to file is denied as moot.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-